Name: Council Regulation (EC) No 933/1999 of 29 April 1999 amending Regulation (EEC) No 1210/90 on the establishment of the European Environment Agency and the European environment information and observation network
 Type: Regulation
 Subject Matter: environmental policy;  information and information processing;  EU institutions and European civil service
 Date Published: nan

 Avis juridique important|31999R0933Council Regulation (EC) No 933/1999 of 29 April 1999 amending Regulation (EEC) No 1210/90 on the establishment of the European Environment Agency and the European environment information and observation network Official Journal L 117 , 05/05/1999 P. 0001 - 0004COUNCIL REGULATION (EC) No 933/1999of 29 April 1999amending Regulation (EEC) No 1210/90 on the establishment of the European Environment Agency and the European environment information and observation networkTHE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 130s(1) thereof,Having regard to the proposal from the Commission(1),Having regard to the opinion of the Economic and Social Committee(2),Having regard to the opinion of the Committee of the Regions(3),Acting in accordance with the procedure laid down in Article 189c of the Treaty(4),(1) Whereas Regulation (EEC) No 1210/90(5) established the European Environment Agency and the European environment information and observation network; whereas Article 20 of the Regulation made provision for a decision by Council on whether to add further tasks to the Agency, based on a report with appropriate proposals from the Commission, no later than two years after the entry into force of the Regulation; whereas Article 21 stipulated that the Regulation would enter into force on the day following that on which the competent authorities decided on the seat of the Agency, and whereas this decision was taken on 29 October 1993;(2) Whereas the Commission in its Communication COM(95) 325 final gave its reason why the report provided for in Article 20 should be postponed, and on 9 November 1995 the Council considered that any decision on further tasks for the European Environment Agency would be premature before the Agency had been fully operational for two years and before its network had been completely established;(3) Whereas the European Environment Agency has made good progress in achieving its objectives and completing its tasks, including the establishment of the European environment information and observation network;(4) Whereas the tasks and areas to address are wide and require both consolidation of the work already undertaken and further effort;(5) Whereas the Agency has a primary role as provider of objective, reliable and comparable information on the environment;(6) Whereas any new tasks allocated to the Agency should complement and enhance its primary role;(7) Whereas the Translation Centre for bodies of the European Union has the task of translating documents of the European Environment Agency, in accordance with Regulation No 2965/94(6);(8) Whereas the organisation and structure of the Agency need to be improved and clarified, in line with the experience of its first years of operation;(9) Whereas the management board of the Agency should take into account the need to reflect the different geographic circumstances in the Community through an appropriate distribution of the topic centres;(10) Whereas the Agency may cooperate with institutions in third countries in order to obtain data necessary for the completion of the work-programme;(11) Whereas future reviews of the Agency's performance and tasks should coincide with the cycle of its five-yearly multiannual work-programme;(12) Whereas Regulation (EEC) No 1210/90 should accordingly be amended,HAS ADOPTED THIS REGULATION:Article 1Regulation (EEC) No 1210/90 shall be amended as follows:1. In Article 1(2) the initial part shall be replaced by the following: "2. To achieve the aims of environmental protection and improvement laid down by the Treaty and by successive Community action programmes on the environment, as well as of sustainable development, the objective shall be to provide the Community and the Member States with:".2. Article 2, shall be amended as follows:(a) points (ii), (iii) and (vi) shall be replaced by the following: "(ii) - to provide the Community and the Member States with the objective information necessary for framing and implementing sound and effective environmental policies; to that end, in particular to provide the Commission with the information that it needs to be able to carry out successfully its tasks of identifying, preparing and evaluating measures and legislation in the field of the environment;- to assist the monitoring of environmental measures through appropriate support for reporting requirements (including through involvement in the development of questionnaires, the processing of reports from Member States and the distribution of results), in accordance with its multiannual work-programme and with the aim of coordinating reporting;- to advise individual Member States, upon their request and where this is consistent with the Agency's annual work-programme, on the development, establishment and expansion of their systems for the monitoring of environmental measures, provided such activities do not endanger the fulfilment of the other tasks established by this Article. Such advice may also include peer reviews by experts at the specific request of Member States;(iii) to record, collate and assess data on the state of the environment, to draw up expert reports on the quality, sensitivity and pressures on the environment within the territory of the Community, to provide uniform assessment criteria for environmental data to be applied in all Member States, to develop further and maintain a reference centre of information on the environment. The Commission shall use this information in its task of ensuring the implementation of Community legislation on the environment;""(vi) to publish a report on the state of, trends in and prospects for the environment every five years, supplemented by indicator reports focusing upon specific issues;"(b) the following points shall be added: "(xi) to ensure the broad dissemination of reliable and comparable environmental information, in particular on the state of the environment, to the general public and, to this end, to promote the use of new telematics technology for this purpose;(xii) to support the Commission in the process of exchange of information on the development of Environmental Assessment methodologies and best practice;(xiii) to assist the Commission in the diffusion of information on the results of relevant environmental research and in a form which can best assist policy development."3. Article 3 shall be amended as follows:(a) in paragraph 1 the following words shall be added, starting on a new line: "including placing these in the context of sustainable development.";(b) in paragraph 2:(i) in the second subparagraph the eighth indent shall be replaced by the following: "- coastal and marine protection";(ii) the fifth subparagraph shall be deleted.(c) the following paragraph shall be added: "3. The Agency may also cooperate in the exchange of information with other bodies, including with the IMPEL network.In its activities the Agency shall avoid duplicating the existing activities of other institutions and bodies."4. Article 4 shall be amended as follows:(a) in paragraph 2 the following subparagraph shall be added: "Member States shall keep the Agency informed of the main component elements of their national environment information networks. Member States shall, as appropriate, cooperate with the Agency and contribute to the work of the European environment information and observation network in accordance with the work programme of the Agency by collecting, collating and analysing data nationwide. Member States may also join to cooperate in these activities at a transnational level.";(b) in paragraph 4, in the second sentence, the following terms "in a precise geographical area." shall be deleted;(c) in paragraph 5 the second subparagraph shall be replaced by the following: "The topic centres shall be designated by the management board as defined in Article 8(1), for a period not exceeding the duration of each multiannual work programme as referred to in Article 8(4). Each designation may, however, be renewed."5. Article 8 shall be amended as follows:(a) in paragraph 1 the first subparagraph shall be replaced by the following: "1. The Agency shall have a management board consisting of one representative of each Member State and two representatives of the Commission. In addition, there may be one representative of each other country which participates in the Agency, in accordance with the relevant provisions.";(b) in paragraph 2 the following subparagraph shall be added: "The management board shall elect a bureau to which it may delegate executive decisions, according to the rules that it shall adopt.";(c) paragraphs 3 and 4 shall be replaced by the following: "3. Decisions of the management board shall require for their adoption a two-thirds majority of the members of the board.4. The management board shall adopt a multiannual work-programme based on the priority areas referred to in Article 3(2), using as its basis a draft submitted by the Executive Director referred to in Article 9, after consulting the scientific committee, referred to in Article 10, and receiving the Commission's opinion. The multiannual work-programme shall, without prejudice to the annual Community budgetary procedure, include a multiannual budget estimate.";(d) in paragraph 6, in the first sentence, the phrase "By 31 January each year ... " shall be replaced by "By 31 March each year ...".6. Article 9(1) shall be amended as follows:(a) the fifth indent shall be replaced by the following: "- for all staff matters, for the performance of the tasks referred to in Article 8(4) and (5).";(b) the sixth indent shall be deleted.7. Article 10(2) shall be replaced by the following: "2. The scientific committee shall be made up of members particularly qualified in the field of the environment, designated by the management board for a term of four years renewable once, taking into account, inter alia, the scientific areas which need to be represented in the committee in order to assist the Agency in its areas of activity. It shall function as determined by the rules of procedure provided for in Article 8(2)."8. Article 15 shall be amended as follows:(a) a new paragraph shall be inserted as follows: "2a. The Agency may cooperate in areas of common interest with those institutions in countries which are not members of the European Communities which can provide data, information and expertise, methodologies of data collection, analysis and assessment which are of mutual interest and which are necessary for the successful completion of the Agency's work.";(b) paragraph 3 shall be replaced by the following: "3. The cooperation referred to in paragraphs 1, 2 and 2a must in particular take account of the need to avoid any duplication of effort."9. Article 20 shall be replaced by the following: "1. The Agency shall conduct an evaluation of its performance and efficiency before 15 September 1999 and submit a report to the management board, the Commission, the Council and the European Parliament.2. Not later than 31 December 2003, on the basis of a report from the Commission, the Council shall review the progress of, and tasks undertaken by, the Agency in relation to the Community's overall policy on the environment;".10. In the Annex, Part B, point 1 shall be replaced by the following: "1. The Agency will use, as far as possible, information collected via the official Community statistical services. These result from the work of Eurostat and the national statistical services in collecting, validating and disseminating social and economic statistics, including national accounts and related information. In particular, the Agency will make use of work done by Eurostat and the national statistical offices under Decision 94/808/EEC(7), covering statistics on (a) human activities resulting in pressure on the environment and (b) societal and economic responses to such pressures."Article 2This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Luxembourg, 29 April 1999.For the CouncilThe PresidentW. MÃ LLER(1) OJ C 255, 20.8.1997, p. 9 and OJ C 123, 22.4.1998, p. 6.(2) OJ C 73, 9.3.1998, p. 103.(3) OJ C 180, 11.6.1998, p. 32.(4) Opinion of the European Parliament of 18 February 1998 (OJ C 80, 16.3.1998, p. 134), Council Common Position of 20 July 1998 (OJ C 364, 25.11.1998, p. 1 ) and Decision of the European Parliament of 9 February 1999 (not yet published in the Official Journal).(5) OJ L 120, 11.5.1990, p. 1.(6) OJ L 314, 7.12.1994, p. 1. Regulation as amended by Regulation No 2610/95 (OJ L 268, 10.11.1995, p. 1).(7) Council Decision 94/808/EEC of 15 December 1994 adopting a four-year development programme (1994 to 1997) relating to the environmental component of Community statistics (OJ L 328, 20.12.1994, p. 58).